IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


DARNELL WILKINS,                          : No. 30 WM 2017
                                          :
                  Petitioner              :
                                          :
                                          :
           v.                             :
                                          :
                                          :
JUDGE AND PRESIDENT JUDGE OF              :
FAYETTE COURT OF COMMON PLEAS,            :
                                          :
                  Respondents             :


                                     ORDER



PER CURIAM

     AND NOW, this 7th day of June, 2017, the Application for Leave to File Original

Process is GRANTED, and the Petition for Writ of Mandamus and the Motion for

Damages are DENIED.